Inventor: Sal Glesser				:
Application No. 14/098,682			:		Decision on Petition
Filing Date: December 6, 2013		:				
Attorney Docket No. 3086-259		:
	

This is a decision on the petition under 37 C.F.R. § 1.137(a) filed September 30, 2021, to revive the above-identified application.

The petition is DISMISSED.

A renewed petition correcting the deficiencies identified in this decision may be filed.  The renewed petition must be submitted within TWO (2) MONTHS from the issue date of the instant decision.  The instant petition includes the required petition fee.  Therefore, the renewed petition does not need to include a petition fee.  Extensions of the two-month time period may be obtained under 37 C.F.R. § 1.136(a).  The renewed petition should be titled “Renewed Petition under 37 C.F.R. § 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C.     § 704. 

Background

Spyderco, Inc. is the applicant.

Sheridan Ross PC (“Firm”) filed the application on behalf of the applicant on December 6, 2013.

The Office issued a final Office action setting a three-month shortened statutory period for reply on June 17, 2016.  The final Office action rejects all of the pending claims.  

The examiner and a member of the Firm conducted an interview on September 1, 2016.  The examiner and the member of the Firm were unable to reach an agreement.

The Director for Research and Development (“Director”) for Applicant was responsible for communicating and sending instructions to the Firm.

The Director instructed the Firm to allow the application to become abandoned.

The application became abandoned on September 18, 2016.

The Office issued a Notice of Abandonment via an e-mail notification on January 25, 2017.

A petition under 37 C.F.R. § 1.137(a) was filed on March 24, 2020.


A renewed petition was filed on October 28, 2020.  The renewed petition includes additional information.

The Office issued a decision dismissing the renewed petition on March 30, 2021.

A second renewed petition was filed on September 30, 2021.

Discussion

The Office acknowledges the delay in filing a petition to revive was unintentional if the initial abandonment was unintentional.  In other words, the issue that must be resolved is whether the applicant has established the initial abandonment was unintentional.

The renewed petition states an officer for Applicant intended to continue prosecution of the application.  The renewed petition asserts an employee who acts as a liaison with the Firm failed to “receive the officer’s instructions properly and instructed” the firm to allow the application to become abandoned.

The second renewed petition asserts the Director incorrectly believed Applicant’s owner instructed him to abandon the application despite the owner instructing him to continue prosecuting the application.

The second renewed petition also asserts the Director’s authority to allow the application to become abandoned was limited to situations in which an officer or the owner of Applicant instructed him to allow the application to become abandoned.  In other words, the Director had the authority to take such an action if he was instructed by an officer or the owner, even if mistakenly, to allow the application to become abandoned.

The current evidence of record is insufficient to establish the initial abandonment of the application was unintentional.

The second renewed petition appears to indicate only officers and the owner had the authority to decide to allow the application to become abandoned.  Any renewed petition should clearly indicate whether the Director is an officer.

The owner’s authority to instruct the Director to take any action is unclear.  Any renewed petition should identify the factual basis for the assertion the owner had the authority to instruct the Director to continued prosecuting the application.  For example, is the owner also the CEO of the applicant? 

The evidence that the owner instructed the Director to have the Firm continued prosecuting the application consists of an assertion that such an action took place.  Any renewed petition should identify the names of the Director and owner.  The renewed petition should include declarations by each individual.   

The declarations should include, but not necessarily be limited to, the following information:

(1)	Any facts that allow the owner to accurately recall the instructions given to the Director approximately four years earlier?  
(2)	Any facts that might support a conclusion that the probability that the Director misunderstood instructions from the owner exceeds the probability the owner mistakenly instructed the Director to allow the application to become abandoned?

Applicant should search the owner’s and the Director’s emails for emails referencing the application sent or received during the period beginning September 1, 2016, and ending on December 24, 2019 (4 months prior to the first petition being filed).  Any renewed petition should state such a search has been performed and include a copy of any emails found as a result of the search.  

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1 		 
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions



    
        
            
        
            
    

    
        1 General information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.